DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner. 
Status of Claims
3.	Claims 1 – 13, 15, 16, 22 and 23 were cancelled.  Claims 14, 19, 20, 21, 24 – 26 are currently amended.  Claims 17, 18 and 27 were previously presented.  Claims 28 – 33 are withdrawn.  Still pending and being examined in this application are Claims –14, 17 – 21 and 24 - 27.
Response to Amendment / Arguments
4.	Claims previously rejected under 35 U.S.C. 112(a) and/or 112(b), first and second paragraphs, were either amended or, were withdrawn.  
	Claims previously rejected under 35 U.S.C. 112(d), 4th paragraph, were cancelled to overcome the rejections.
 	Claims previously rejected under 35 USC 101, rejections still stand.  The Applicant argues, “the claims are not directed to organizing human activities…the claims presented herein do not describe "commercial interactions or business
relations…that fall within the enumerated subgroupings of fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”, the Examiner respectfully disagrees.  As noted within the previous Office Action, the claims are directed toward the combination of licensing and mathematical operations, which are abstract ideas.  The claims, according to the Applicant’s Specification, specifically involve, licensing and encryption [see Specification ¶0007; 0023; 0030].  It has been held that combining abstract ideas does not render the ideas less abstract (RecogniCorp, 855F.3d at 1327; FairWarning IP, LLC v. IatricSys., Inc., 839 F.3d 1089, 1089-94 (Fed. Cir. 2016); Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).  The abstract idea is not integrated into a practical application, as the limitations are only implemented using a computer or processor.  The claims were rejected based on a combination of Alice and RecogniCorp and not McRo.  Therefore, the basis of the rejection was Alice, as being rejected to an abstract idea of licensing and encryption.
Claims previously rejected under 35 USC 103, rejections still stand.  First the Examiner notes, the specification does not teach “determine…the received digital content is complete” and “upon determining the received digital content is not complete, perform requesting the server send a complete copy…or providing an error indication…”; The Applicant’s specification details, “the user device determines if the entire digital content was received. If the entire digital content was not received…the user device requests that the server 28 resends and/or indicates an error” [0023].  
Nor “further comprising presenting, by the processing device, the received digital content if the received digital content is complete”.  The Applicant’s specification details, “If the digital content was properly received, then at block 224 the server 28 completes a billing transaction. The steps of decrypting 214 and 216 may be performed when a user desires presentation of the digital content--after block 218 or 224” [0023].  (See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318 (Fed. Cir. 2011).)      
Applicant should specifically point out the support for any amendments made (MPEP 2163.06 I).  During examination, the claim is being interpreted as follow: Applicant Specification Fig. 3.; ¶0023.  Therefore, Down et al. in view of Read et al. teaches the claimed invention.  
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 14, 17 – 21 and 24 - 27 are rejected under 35 U.S.C. 101 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is integrated into a practical application. Examples of abstract ideas include mathematical concepts, certain methods of organizing human activity and mental processes (Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014; Federal Register, Vol. 84, No. 4, Mon, 7 Jan 2019, Pg. 50 - 57).
Analysis
In the instant case, Claims 14 and 17 - 20 are directed to a method, and Claims 21 and 24 - 27 are directed to a system.  Therefore, these claims fall within the four statutory categories of invention. Claim 14 is directed to licensing and mathematical operations, which is an abstract idea.  Specifically, the claims recite (in part), receiving, by a processing device at a digital rights management control computer, digital content from a server; generating…a second key…from the server into decrypted digital content; determining…based on the decrypted digital content whether the received digital content is complete; and upon determining the received digital content is not complete, performing…requesting the server send a complete copy of the digital content or providing an error indication”, which is which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of Step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve licensing and encryption [see Applicant’s Specification 0007; 0023; 0030].  Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. V. CLS Bank International, et al., U.S. Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  It has been held that combining abstract ideas does not render the ideas less abstract (RecogniCorp, 855 F.3d at 1327; FairWarning IP, LLC v. latricSys., Inc., 839 F.3d 1089, 1093—94 (Fed. Cir. 2016)).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claim such as “user device” and “processing device” and “digital rights management control computer” and “server” merely serve as tools to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. 
The claims do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element, to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea.  Which, according to the MPEP, cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, the claim is not patent eligible.
Claim 21 recites functions performed by a processing device, respectively.  However, neither does more than serve as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea. 
Dependent Claims 17 – 20 and 24 - 27 further describe the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 14, 17 – 21 and 24 - 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
9.	Broader Than Spec
Claim 21 recites, “determine…the received digital content is complete; and upon determining the received digital content is not complete, perform requesting the server send a complete copy…or providing an error indication…”.  The Applicant’s specification details, “the user device determines if the entire digital content was received. If the entire digital content was not received…the user device requests that the server 28 resends and/or indicates an error” [0023].  However, the claim recites, a processing device…wherein the processing device executes programmed instructions to perform operations including:.  Claim 14 recites similar language (“by the processing device”).   Applicant should specifically point out the support for any amendments made (MPEP 2163.06 I).  
	Dependent Claims 14, 17 – 21 and 24 – 27 are also rejected as each depend from either Claim 14 or 21.
	Claim 20 recites, “further comprising presenting, by the processing device, the received digital content if the received digital content is complete”.  The Applicant’s specification details, “If the digital content was properly received, then at block 224 the server 28 completes a billing transaction. The steps of decrypting 214 and 216 may
be performed when a user desires presentation of the digital content--after block 218 or 224” [0023].  The specification is silent to “…presenting, by the processing device, the received digital content…”.  Claim 27 recites similar language.  (See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318 (Fed. Cir. 2011).)  Applicant should specifically point out the support for any amendments made (MPEP 2163.06 I).  
10.	Indefinite – Unclear
Claim 14 recites, “upon determining the received digital content is not complete…”.  However, the previous limitation recites, , “determining…the received digital content is complete”. An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.  Only in this way can uncertainties of claim scope be removed.  Claim 21 recites similar language.  (See In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989).
Dependent Claims 14, 17 – 21 and 24 – 27 are also rejected as each depend from either Claim 14 or 21.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

12.	Claim 14 - 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Downs et al. (US 6,226,618 B1) in view of  Read et al. (US 2005/0049973 A1).
Regarding Claims 14 and 21, Downs et al. teaches 
a user device [Fig. 6, Element 109]; 
a digital rights management control computer Fig. 6, Element 103; and 
a processing device at the digital rights management control computer communicatively connected to the user device, wherein the processing device executes programmed instructions to perform operations including  [Fig. 6, Element 103]: 
receiving digital content from a server [C68 l20 – 46; C77 L48 - 50]; 
generate a second key that decrypts  the received digital content from the server  [C24 L52 - 58]; 
determine based on the decrypted digital content whether the received digital content is complete [C19 Step 148; C71 L5 – 6; C72 L57 – 59; C77 L44 - 47], but does not explicitly teach upon determining the received digital content is not complete, perform requesting the server send a complete copy of the digital content or providing an error indication an.  
However, Read et al. teaches upon determining the received digital content is not complete, perform requesting the server send a complete copy of the digital content or providing an error indication [0124; 0127].
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the invention of Down et al. with Read et al. for the purpose of automatically reinstalling licensed software products. 
Regarding Claim 22, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Read et al. continues to teach wherein the incomplete content action comprises requesting the server send the digital content [0027; 0124; 0127].  
Regarding Claim 23, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Downs et al. continues to teach wherein the incomplete content action comprises providing an error indication on the user device [C72 L57 – 59; C28 L1 – 3; C77 L44 - 47].  
Regarding Claims 17 and 24, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Read et al. continues to teach wherein the processing device further performs operations including receiving at the processing device a first encrypted unique digital content key [C16 L29 – 39].  
Regarding Claims 18 and 25, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Downs et al. continues to teach wherein the processing device is further performs operations including receiving a second encrypted unique digital content key [–C82 L35 - 39]. 
Regarding Claims 19 and 26, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Downs et al. continues to teach wherein the processing device further performs operations including decrypting the second encrypted unique digital content key saving the decrypted second encrypted unique digital content key at the digital rights management control computer as the second key [C82 L28 - 39].  
Regarding Claims 20 and 27, Downs et al. in view of Read et al. teaches the invention in Claims 14 and 21.   Downs et al. continues to teach wherein the processing device is further configured to present the received digital content at the user device if the received digital content is complete [C19 Step 148].  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W HAYES can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Nakia Leffall-Allen/           Examiner, Art Unit 3699     

/JOHN W HAYES/           Supervisory Patent Examiner, Art Unit 3685